     Case: 1:21-cv-00985 Document #: 8 Filed: 03/31/21 Page 1 of 1 PageID #:107




 BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, NY 11530
Tel: (516) 203-7600
Our File No: 121460
Attorneys for Plaintiff

                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS

 Bernhard Lang,
                                                         Case No: 1:21-cv-00985
                        Plaintiff,

                v.

 The Everygirl Media Group, LLC,

                       Defendant.


                          NOTICE OF VOLUNTARY DISMISSAL
                           PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the plaintiff

and/or plaintiff's counsel, hereby give notice that whereas no party is an infant or incompetent

the above-captioned action is voluntarily dismissed with prejudice.


Dated: March 30, 2021

                                             BARSHAY SANDERS, PLLC

                                             By:     /s Craig B. Sanders
                                             Craig B. Sanders
                                             100 Garden City Plaza, Suite 500
                                             Garden City, New York 11530
                                             Email: csanders@barshaysanders.com
                                             Tel: (516) 203-7600
                                             Fax: (516) 282-7878
                                             Our File No: 121460
                                             Attorneys for Plaintiff
